Case: 1:19-cv-00274-MWM-MRM Doc #: 25 Filed: 10/14/20 Page: 1 of 1 PAGEID #: 316

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
MICHAEL J. HOWARD, : Case No. 1:19-cv-274

Petitioner, : Judge Matthew W. McFarland

WARDEN,
Pickaway Correctional Institution,

Respondent.

 

ENTRY AND ORDER ADOPTING
REPORT AND RECOMMENDATIONS (Doc. 16)

 

The Court has reviewed the Report and Recommendations of United States
Magistrate Judge Michael R. Merz (Doc. 16), to whom this case is referred pursuant to
28 U.S.C. § 636(b). Noting that no objections have been filed, and the time for filing
such objections has expired, the Court ADOPTS said Report and Recommendations in
its entirety and DISMISSES this action with prejudice. Since reasonable jurists would
not disagree with this conclusion, it is ORDERED that Petitioner is denied a certificate
of appealability. The Court also CERTIFIES that any appeal would be objectively
frivolous and that Petitioner should not be permitted to proceed in forma pauperis.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF OHIO
WW
By:

JUDGE MATTHEW W. McFARLAND
